Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-10 are pending.
Action on merits of claims 1-10 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 29th, 2019 has been considered by the examiner.

Drawings
The drawings filed on 11/05/2018 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	Claims 1-2, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Song (US 2014/0159022, hereinafter as Song ‘022).
Regarding Claim 1, Song ‘022 teaches an organic light-emitting diode (OLED) array substrate, comprising: 
a thin film transistor (TFT) array substrate (Fig. 3, (1); [0061]) comprising a metal oxide TFT (see para. [0069]), and a top-emitting OLED device (2; [0068]) disposed on the TFT array 

	Regarding Claim 2, Song ‘022 teaches the hydrogen absorbing material is titanium metal (see para. [0074]).  

	Regarding Claim 7, Song ‘022 teaches the OLED device (see abstract) comprises a white light OLED device (see para. [0013]-[0015]) 

	Regarding Claim 10, Song ‘022 teaches a reflective anode (21) disposed on the TFT array substrate (1), a pixel definition layer (91) disposed on the TFT array substrate and the reflective anode, and an organic functional layer (23) disposed on the reflective anode and the pixel definition layer, and a cathode disposed (22) on an organic functional layer (see Figs. 3 and 4).  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Song ‘022 as applied to claim 1 above.
Regarding Claim 3, Song ‘022 teaches the anode (21) is made of ITO material and a reflection layer (4; [0073]) disposed thereunder is made of an alloy of two or more metal include a titanium metal, a silver material (see para. [0073]).
Thus, Song ‘022 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the reflective anode is a titanium metal/silver metal/ITO three-layer structure”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the titanium metal/silver metal/ITO three-layer structure that can be arranged in any order, thus the reflective anode is a titanium metal/silver metal/ITO three-layer structure involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to perform the arranged structure of three layers material when this providing a more efficiency light emitting diode device.

	Regarding Claim 4, Song ‘022 teaches the titanium metal layer has a thickness of 10 -1000 nm (see para. [0074]) which overlaps the claim range of 20 nm to 100 nm.  

Regarding Claim 5, Song ‘022 teaches the OLED device comprises red, green and blue OLED sub-pixels arranged side by side (see Figs. 1-2, para. [0005] and [0014]).  

s 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Song ‘022 as applied to claim 5 above, and further in view of Seo (US 2012/0205676, hereinafter as Seo ‘676).
Regarding Claim 6, Song ‘022 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the organic functional layer of the OLED sub-pixel comprises a hole injection layer, a hole transport layer, an organic light-emitting layer, an electron transport layer, and an electron injection layer”.  
However, Seo ‘676 teaches the organic functional layer of the OLED sub-pixel comprises a hole injection layer, a hole transport layer, an organic light-emitting layer, an electron transport layer, and an electron injection layer (see para. [0038]).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Song ‘022 by having the organic functional layer of the OLED sub-pixel comprises a hole injection layer, a hole transport layer, an organic light-emitting layer, an electron transport layer, and an electron injection layer for 

	Regarding Claim 8, Song ‘022 teaches the white OLED device (see abstract and para. [0013]-[0015]).
Seo ‘676 teaches a hole injection layer, a hole transport layer, an organic light-emitting layer, an electron transport layer, an electron injection layer, and a charge generation layer (see para. [0011], [0035], [0038], [0064] and [0079]).  

Regarding Claim 9, Seo ‘676 teaches a substrate (see para. [0050]), a buffer layer (see para. [0051]) disposed on the substrate, an active layer disposed on the buffer layer, a gate x (see Fig. 4B)
Further, it has been held to be within the general skill of a worker in the art to select the SiO2 material for the interlayer insulating layer and the passivation layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kang (US 2018/0138251 A1)
Sung et al. (US 2009/0066236 A1)			
Hwang et al. (US 2007/0120453 A1)
Suh et al. (US 2005/0062407 A1)		
Murakami et al. (US 2005/0168142 A1)		

12.	For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829